DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  In claim 14, line 4, “the maximum amplitude” should read “a maximum amplitude”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pumping module” in claims 13 and 19.
	Paras. [0042] and [0046] of the instant spec. describes the “pumping module” as a suction pump. “Pumping module” uses the generic placeholder “module” coupled with the term “pumping”, which is functional in that the limitation alternatively recites a module for pumping, and the term “module” is not preceded by a structural modifier since the term “pumping” does not imply any structure.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 10-11, 13, 15-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by James (US 2020/0093507 A1).
	Regarding claim 1, James discloses (abstract; paras. [0031]-[0057]; figs. 1-6) an ultrasonic handpiece (10 including 12) comprising: 
	a housing (14 and 16) comprising a proximal end and a distal end (para. [0034]; fig. 1);
	a working tip (20) extending from the distal end of the housing (fig. 1); and 
	a crystal and horn assembly (transducer 44 and horn 40, paras. [0035]-[0037]; fig. 2) positioned within the housing (fig. 3), the crystal and horn assembly comprising an ultrasonic horn (40) and a set of piezoelectric crystals (46) that induce vibration of the ultrasonic horn (para. [0037]), the ultrasonic horn comprising a proximal end and a distal end (paras. [0037]-[0038]; fig. 3), the working tip connected to the distal end of the ultrasonic horn (distal end of 40 allows engagement with tip 20, para. [0038]); 
	wherein the proximal end of the ultrasonic horn is free to move relative to the housing (includes potting seal 50 on proximal end between horn 40 and distal housing portion 16 adjacent to barrier member 49, therefore not directly engaged with 16 or 49 and capable of movement relative to 16, see also paras. [0037] and [0039] describing movement of horn 40, paras. [0037], [0039] and [0048]; fig. 3).
	Regarding claim 2, James discloses the device of claim 1. James further discloses wherein the ultrasonic horn is resiliently suspended within the housing (suspended via seal 50, paras. [0047]-[0048]).
	Regarding claim 7, James discloses the device of claim 1. James further discloses wherein the ultrasonic horn has a longitudinal axis extending in a longitudinal direction (fig. 3), wherein the proximal end of the ultrasonic horn is free to move in the longitudinal direction relative to the housing (longitudinal extension/retraction, paras. [0037] and [0039]), and wherein the ability of the proximal end of the ultrasonic horn to rotate relative to the housing is limited (note the claim language does not specify how the rotation is limited, therefore one of ordinary skill would’ve understood rotation of horn 40 to be limited to an extent due to placement within handpiece 10; further, James is silent to rotation of horn 40, which one of ordinary skill would’ve understood to encompass limited rotation, fig. 3).
	Regarding claim 10, James discloses the device of claim 1. James further discloses wherein the ultrasonic horn further comprises a horn stop surface (threaded male coupler, which one of ordinary skill would’ve understood to include a stop surface due to nature of coupling with another structure and preventing movement, para. [0037]), wherein the horn stop surface limits an extent of longitudinal motion of the ultrasonic horn in the proximal direction (limits movement being coupled to transducer 44, para. [0037]).
	Regarding claim 11, James discloses the device of claim 10. James further discloses further comprising a handpiece stop surface (threaded female coupler, para. [0037]), wherein the handpiece stop surface is adapted to cooperate with the horn stop surface to limit an extent of longitudinal motion of the ultrasonic horn in the proximal direction (coupled to each other, which one of ordinary skill would’ve understood to prevent movement, para. [0037]).
	Regarding claim 13, James discloses the device of claim 1. James further discloses further comprising a pumping module located at the proximal end of the handpiece (vacuum pump coupled to aspiration line, which corresponds to the structure disclosed for the pumping module interpreted under 112(f), para. [0040]).


	Regarding claim 15, James discloses (abstract; paras. [0031]-[0057]; figs. 1-6) a method of using an ultrasonic handpiece (para. [0039]), comprising: 
	activating an ultrasonic handpiece (12, activated via drive signals, paras. [0033] and [0039]), the ultrasonic handpiece comprising a housing (14 and 16) comprising a proximal end and a distal end (para. [0034]; fig. 1); a working tip (20) extending from the distal end of the housing (fig. 1); and a crystal and horn assembly (transducer 44 and horn 40) positioned within the housing (fig. 3), the crystal and horn assembly comprising an ultrasonic horn (40) and a set of piezoelectric crystals (46) that induce vibration of the ultrasonic horn (para. [0037]), the ultrasonic horn comprising a proximal end and a distal end (paras. [0037]-[0038]; fig. 3), the working tip connected to the distal end of the ultrasonic horn (distal end of 40 allows engagement with tip 20, para. [0038]); 
	vibrating the ultrasonic horn such that the working tip is vibrated and such that the proximal end of the ultrasonic horn moves relative to the housing (horn 40 and tip 20 vibrated when drive signals are received from control console 13, therefore moving horn 40 relative to 14 and 16, paras. [0037] and [0039]).
	Regarding claim 16, James discloses the device of claim 15. James further discloses wherein the ultrasonic horn is resiliently suspended within the housing (suspended via seal 50, paras. [0047]-[0048]).
	Regarding claim 18, James discloses the device of claim 15. James further discloses wherein the ultrasonic horn has a longitudinal axis extending in a longitudinal direction (fig. 3), and wherein in the step of vibrating the ultrasonic horn, the proximal end of the ultrasonic horn moves in the longitudinal direction relative to the housing (expands/contracts, paras. [0037] and [0039]), while the ability of the proximal end of the ultrasonic horn to rotate relative to the housing is limited (note the claim language does not specify how the rotation is limited, therefore one of ordinary skill would’ve understood rotation of horn 40 to be limited to an extent due to placement within handpiece 10; further, James is silent to rotation of horn 40, which one of ordinary skill would’ve understood to encompass limited rotation, fig. 3).
	Regarding claim 19, James discloses the device of claim 15. James further discloses wherein the ultrasonic handpiece further comprises a pumping module located at the proximal end of the handpiece (vacuum pump coupled to aspiration line, which corresponds to the structure disclosed for the pumping module interpreted under 112(f), para. [0040]).


	Regarding claim 20, James discloses (abstract; paras. [0031]-[0057]; figs. 1-6) a system for performing operations with an ultrasonic handpiece (fig. 1), the system comprising: 
	an ultrasonic handpiece (12) comprising a housing (14 and 16) comprising a proximal end and a distal end (para. [0034]; fig. 1); 
	a working tip (20) extending from the distal end of the housing (fig. 1); and 
	a crystal and horn assembly (transducer 44 and horn 40, paras. [0035]-[0037]; fig. 2) positioned within the housing (fig. 3), the crystal and horn assembly comprising an ultrasonic horn (40) and a set of piezoelectric crystals (46) that induce vibration of the ultrasonic horn (para. [0037]), the ultrasonic horn comprising a proximal end and a distal end (paras. [0037]-[0038]; fig. 3), the working tip connected to the distal end of the ultrasonic horn (distal end of 40 allows engagement with tip 20, para. [0038]); 
	a control console (13) for controlling operations of the ultrasonic handpiece (para. [0033]); and 
	at least one electrical connection between the control console and the ultrasonic handpiece for activating the piezoelectric crystals (cable 30 sources drive signals applied to crystals 46, para. [0039]); 
	wherein the proximal end of the ultrasonic horn is free to move relative to the housing (includes potting seal 50 on proximal end between horn 40 and distal housing portion 16 adjacent to barrier member 49, therefore not directly engaged with 16 or 49 and capable of movement relative to 16, see also paras. [0037] and [0039] describing movement of horn 40, paras. [0037], [0039] and [0048]; fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Imonti (US 5178605) in view of James.
	Regarding claim 1, Imonti discloses (abstract; col. 3 line 14-col. 5 line 57; figs. 1-3) an ultrasonic handpiece (10) comprising: 
	a housing (includes outer shell 8, col. 3 lines 14-33) comprising a proximal end and a distal end (fig. 1); 
	a working tip (abstract, col. 5 lines 7-14) extending from the distal end of the housing (distal tip); and 
	a horn assembly (2) positioned within the housing (fig. 1), the horn assembly comprising an ultrasonic horn (fig. 1), the ultrasonic horn comprising a proximal end and a distal end (fig. 1), the working tip connected to the distal end of the ultrasonic horn (connected through handpiece, abstract); 
	wherein the proximal end of the ultrasonic horn is free to move relative to the housing (horn assembly 2 pushed forward due to movement of sealing cap 22, col. 4 lines 28-37; fig. 1).
	However, Imonti fails to disclose a crystal and horn assembly comprising a set of piezoelectric crystals that induce vibration of the ultrasonic horn (note Imonti discloses any known horn assembly capable of transmitting vibrations may be utilized, col. 3 lines 34-43).
	James teaches (paras. [0035]-[0037]), in the same field of endeavor, an ultrasonic handpiece including a crystal and horn assembly comprising a horn (40) and a set of piezoelectric crystals (46) that induce vibration of the ultrasonic horn (para. [0037]), for the purpose of causing longitudinal extension/retraction of the tip (para. [0039]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Imonti’s horn assembly to include a set of crystals as claimed, as taught by James, in order to effectively cause longitudinal extension/retraction and vibration of the working tip through transmitting vibrations.
	Regarding claim 7, Imonti (as modified) teaches the device of claim 1. Imonti further discloses wherein the ultrasonic horn has a longitudinal axis extending in a longitudinal direction (fig. 1), wherein the proximal end of the ultrasonic horn is free to move in the longitudinal direction relative to the housing (via compression of seal end cap 22, see above), and wherein the ability of the proximal end of the ultrasonic horn to rotate relative to the housing is limited (rotation of horn assembly prevented, col. 4 lines 38-50).
	Regarding claim 8, Imonti (as modified) teaches the device of claim 7. Imonti further discloses wherein the ultrasonic horn comprises a horn key located at the proximal end of the ultrasonic horn (washer 44, col. 4 lines 38-50), wherein the horn key is coupled to a handpiece key (sealing end cap 22) that is fixed relative to the housing (secured via slip washer 68 and compression nut 24, col. 3 lines 44-62), and wherein the ability of the proximal end of the ultrasonic horn to rotate relative to the housing is limited by the coupling of the horn key to the handpiece key (col. 4 lines 38-50).
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over James in view of Imonti.
	Regarding claim 3, James discloses the device of claim 2.
	James further discloses wherein the proximal end of the ultrasonic horn is resiliently suspended with the housing by a seal (seal 50, para. [0048]).
	However, James fails to disclose the material of the seal, such that the seal is a resilient ring.
	Imonti teaches (col. 4 lines 28-37; fig. 1), in the same field of endeavor, an ultrasonic handpiece including a seal which is a resilient ring (O-ring 42), for the purpose of providing an effective structure to create a seal between the interior of inner shell and the annulus (col. 4 lines 28-37).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify James’ seal to be an O-ring and therefore a resilient ring, as taught by Imonti, in order to provide an effective sealing structure on the proximal end of the housing.	
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over James in view of Imonti as applied to claim 3 above, and further in view of Schaible (US 5695461).
	Regarding claim 4, James (as modified) teaches the device of claim 3.
	However, James (as modified) fails to teach further comprising an aspiration luer that is fixed relative to the housing at the proximal end of the housing, and wherein the resilient ring by which the proximal end of the ultrasonic horn is resiliently suspended is located between the ultrasonic horn and the aspiration luer.
	Schaible teaches (col. 7 line 55-col. 8 line 37; fig. 1), in the same field of endeavor, a surgical handpiece including coupling for irrigation/aspiration structures being a friction fit or Luer fittings (col. 7 line 55-col. 8 line 37).
	Therefore, James (as modified) fails to teach an aspiration luer, but does teach an aspiration line received through a resilient member via friction fit (para. [0086] of James), and Schaible teaches coupling via friction fit or a Luer fitting and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of coupling via a Luer fitting, instead of the friction fit as taught by James (as modified), because Schaible teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either coupling structure.
	James (as modified) further teaches wherein the resilient ring by which the proximal end of the ultrasonic horn is resiliently suspended is located between the ultrasonic horn and the aspiration luer (seal 50 positioned between barrier member 49 coupled to the aspiration line and proximal end of horn 40, paras. [0045] and [0048] of James).
Claim(s) 5-6, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over James in view of Allen (US 2010/0056986 A1).
	Regarding claim 5, James discloses the device of claim 1. 
	However, James fails to disclose wherein in operation the ultrasonic horn has a single nodal region, the single nodal region being located between the proximal end and the distal end of the ultrasonic horn.
	Allen teaches (paras. [0035] and [0039]; figs. 2 and 5), in the same field of endeavor, an ultrasonic handpiece including a horn (horn 15 including horn extension 10, para. [0030]) having a single nodal region (vibrational node, para. [0039]) located between the proximal and distal end of the horn (located at base 10a of horn extension, para. [0039]), for the purpose of providing sealing having minimal motion so as to reduce losses (para. [0039]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify James’ horn to have a single nodal region between the proximal and distal end, as taught in Allen, in order to provide sealing with minimal motion so as to reduce losses.
	Regarding claim 6, James (as modified) teaches the device of claim 5. James (as modified) further teaches wherein the single nodal region of the ultrasonic horn is resiliently suspended within the housing by a resilient ring positioned between the housing and the ultrasonic horn at the single nodal region (front seal 52 disposed between housing portion 16 and horn 40 and within nodal region, para. [0047] of James, para. [0039] of Allen).
	Regarding claim 14, James discloses the device of claim 1. 
	However, James fails to disclose wherein in operation the ultrasonic horn vibrates with a single nodal region, the single nodal region being located between the proximal end and the distal end of the ultrasonic horn, and wherein the maximum amplitude of vibration is at a distal end of the working tip.
	Allen teaches (paras. [0035] and [0039]; figs. 2 and 5), in the same field of endeavor, an ultrasonic handpiece including a horn (horn 15 including horn extension 10, para. [0030]) having a single nodal region (vibrational node, para. [0039]) located between the proximal and distal end of the horn (located at base 10a of horn extension, para. [0039]), for the purpose of providing sealing having minimal motion so as to reduce losses (para. [0039]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify James’ horn to have a single nodal region between the proximal and distal end, as taught in Allen, in order to provide sealing with minimal motion so as to reduce losses.
	James (as modified) further teaches wherein the maximum amplitude of vibration is at a distal end of the working tip (horn 40 amplifies movement of crystals to vibrate tip, which one of ordinary skill would’ve understood to have a greater amplitude at the distal end through amplifying of movement, para. [0039] of James).
	Regarding claim 17, James discloses the method of claim 15.
	However, James fails to disclose wherein in the step of vibrating the ultrasonic horn, the ultrasonic horn has a single nodal region, the single nodal region being located between the proximal end and the distal end of the ultrasonic horn.
	Allen teaches (paras. [0035] and [0039]; figs. 2 and 5), in the same field of endeavor, an ultrasonic handpiece including a horn (horn 15 including horn extension 10, para. [0030]) having a single nodal region (vibrational node, para. [0039]) located between the proximal and distal end of the horn (located at base 10a of horn extension, para. [0039]), for the purpose of providing sealing having minimal motion so as to reduce losses (para. [0039]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify James’ horn to have a single nodal region between the proximal and distal end, as taught in Allen, in order to provide sealing with minimal motion so as to reduce losses.
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Imonti in view of James as applied to claim 8 above, and further in view of Malinowski (US 5453087).
	Regarding claim 9, Imonti (as modified) teaches the device of claim 8. 
	Imonti (as modified) fails to teach further comprising an aspiration luer that is fixed relative to the housing at the proximal end of the housing, and wherein the handpiece key is part of the aspiration luer.
	Malinowski teaches (col. 6 lines 43-57; figs. 3-4), in the same field of endeavor, an ultrasonic handpiece including an aspiration luer (3) fixed relative to the housing at the proximal end of the housing (attached to bolt 6 including sleeve 42), wherein a handpiece key is part of the aspiration luer (threadedly attached to bolt 6 attached to nut 7 and threadedly connected to horn 27, therefore functioning as a key, col. 6 lines 15-20 and 53-57), for the purpose of providing a fluid-tight environment to prolong the life of the handpiece and postpone electrical breakdown (col. 1 line 63-col. 2 line 4; col. 6 line 65-col. 7 line 20).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Imonti’s (as modified) aspiration port to constitute an aspiration luer including a handpiece key as claimed, as taught by Malinowski, in order to provide a fluid-tight environment to prolong the life of the handpiece and postpone electrical breakdown.
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over James in view of Malinowski.
	Regarding claim 12, James discloses the device of claim 11. 
	However, James fails to disclose further comprising an aspiration luer that is fixed relative to the housing at the proximal end of the housing, and wherein the handpiece stop surface is part of the aspiration luer.
	Malinowski teaches (col. 6 lines 43-57; figs. 3-4), in the same field of endeavor, an ultrasonic handpiece including an aspiration luer (3) fixed relative to the housing at the proximal end of the housing (attached to bolt 6 including sleeve 42), wherein a handpiece stop surface is part of the aspiration luer (threadedly attached to bolt 6 attached to nut 7 and threadedly connected to horn 27, therefore functioning as a key, col. 6 lines 15-20 and 53-57), for the purpose of providing a fluid-tight environment to prolong the life of the handpiece and postpone electrical breakdown (col. 1 line 63-col. 2 line 4; col. 6 line 65-col. 7 line 20).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify James’ aspiration port to constitute an aspiration luer including a handpiece key as claimed, as taught by Malinowski, in order to provide a fluid-tight environment to prolong the life of the handpiece and postpone electrical breakdown.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4643717 to Cook, disclosing an ultrasonic instrument including seals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771